BONDY, District Judge.
The plaintiff is an alien, residing in Hoboken, New Jersey. The defendant is incorporated under the laws of the State of New Jersey. The injuries were sustained' and the cause of action arose in Hoboken, New Jersey. It however appears by affidavit that defendant has obtained a certificate authorizing it to do business in this State and has designated an agent, upon whom process against it may be served, in this district. No facts as to inconvenience or otherwise have been presented which would justify the court to decline jurisdiction. See Neirbo Co. v. Bethlehem Corp., 308 U.S. 165, 60 S.Ct. 153, 84 L.Ed. 167, 128 A.L.R. 1437; Da Cunha v. Grasselli Chemical Co., D.C., 46 F.Supp. 28. The court still believes that the denial of the motion upon the argument was proper.